Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 9-10 recites “computer program product” and the broadest reasonable interpretation of the claimed “computer program product” consistent with the specification, the state-of-the-art, and a conclusion reached by one skilled in the art, is that the full scope covers non-statutory “transitory signals and carrier waves” embodiments. The specification does not specifically define a “computer program product” to exclude transitory media. The state-of-the-art before the effective filing date of invention included signals, carrier waves, and other wireless communication modalities (e.g., RF, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first module” and “second module” in claims 2 and 3 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first module” and “second module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 2-3 merely indicates a first module and a second module. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claims 1, 9, and 11 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 1, line 5: “… second area and restrict access of the first OS…”
Claim 9, line 9: “… second area and restrict access of the first OS…”
Claim 11, line 7: “… second area and restricting access of the first OS…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-15  are rejected under 35 U.S.C. 103 as being unpatentable over Baribault et al. (Pub. No.: US 2009/0089569 A1) hereinafter referred to as Baribault in view of Matsushima et al. (Pub. No.: US 2008/0278285 A1) hereinafter referred to as Matsushima.
-With respect to Claim 1, Baribault teaches a display apparatus (fig. 1, item 100: mobile device; fig. 9, item 900: portable device; ¶80; fig. 11, item 102: client device; ¶106, “clients can be hardware and/or software (e.g. computing devices)”; ¶27, “portable computing devices (e.g. smartphones)”) with a processor (fig. 9, item 902; ¶80-81) configured to: store data of a first operating system (OS) (¶32), a second OS(¶32), and a third OS (¶32) in a first area, a second area and a third area of a memory (fig. 1, item 104: data store; fig. 9, item 904; ¶82-83; fig. 11, item 1108: client data store; ¶108, “The client(s) 1102 are operatively connected to one or more client data store(s) 1108 that can be employed to store information local to the client(s) 1102 (e.g., cookie(s) and/or associated contextual information)”), respectively.
Baribault does not mention restricting access of the first OS to the data stored in the second area and access of the first OS and the second OS to the data stored in the third area; receive content from an external apparatus based on execution of the first OS, and receive authentication information of the content from the external apparatus based on execution of the second OS: and authenticate the content based on the received authentication information based on execution of the third OS, and control the content to be processed.
Matsushima teaches a display apparatus (fig. 1, item 30a or 30b) with a processor (fig. 3, item 35; ¶155) configured to: restrict access of the first OS (¶133, “at the beginning of a boot” ~ first OS) to the data stored in the second area (second area of Matsushima) and restrict access of the first OS and the second OS (¶133, “in the middle of a boot” ~ second OS) to the data stored in the third area (¶132, third area of Matsushima = first area of instant application, first area of Matsushima = third area of instant application); receive content from an external apparatus (fig. 1, item 1: server; ¶102) based on execution of the first OS (¶109; ¶249-250; ¶251), and receive authentication information of the content from the external apparatus based on execution of the second OS (¶265; ¶303); and authenticate the content based on the received authentication information based on execution of the third OS (¶133, “after the completion of a boot” ~ third OS), and control the content to be processed (¶265; ¶305-307).
(¶3).
With respect to Claim 2, claim 1 is incorporated, Baribault teaches wherein the processor is configured to execute a first module to generate a virtual apparatus by virtualizing the external apparatus (¶31, “hypervisor”), and access the external apparatus and the virtual apparatus by the First OS and the second OS (¶31, “a `hypervisor` is a software application that manages multiple OSs … The hypervisor can manage the system's memory, processor and other resources to allocate what each OS requires”).
With respect to Claim 3, claim 2 is incorporated, Baribault teaches wherein the processor is configured to execute a second module to control execution among the first OS, the second OS, and the third OS (¶90, “rogram modules include routines, programs, components, data structures, etc., that perform particular tasks or implement particular abstract data types”; ¶98, program modules that are stored in RAM 1012).
With respect to Claim 4, claim 1 is incorporated, Baribault teaches wherein the second OS comprises a device driver to access the external apparatus (¶86; ¶103; ¶108).
 Claim 5, claim 1 is incorporated, Baribault teaches further comprising a communicator configured to communicate with a server (¶103; ¶108), wherein the processor is configured to execute authentication information (¶8, “different levels of authentication can be associated with the respective boot levels”; ¶50). 
Baribault does not explicitly teach the processor is configured to execute the second OS to receive authentication information from the server, and store the received authentication information in the external apparatus.
Matsushima teaches a display apparatus (fig. 1, item 30a or 30b) with a processor (fig. 3, item 35; ¶155) configured to: restrict access of the first OS (¶133, “at the beginning of a boot” ~ first OS) to the data stored in the second area (second area of Matsushima) and restrict access of the first OS and the second OS (¶133, “in the middle of a boot” ~ second OS) to the data stored in the third area (¶132, third area of Matsushima = first area of instant application, first area of Matsushima = third area of instant application); receive content from an external apparatus (fig. 1, item 1: server; ¶102) based on execution of the first OS (¶109; ¶249-250; ¶251), and receive authentication information of the content from the external apparatus based on execution of the second OS (¶265; ¶303); and authenticate the content based on the received authentication information based on execution of the third OS (¶133, “after the completion of a boot” ~ third OS), and control the content to be processed (¶265; ¶305-307); further comprising a communicator configured to communicate with a server (¶293, the communicator is a wired connection or wireless connection), wherein the processor is configured to execute the second OS to receive authentication information from the server (¶248-250), and store the received authentication information in the external apparatus (¶250, “the server 1 includes the terminal state judgment unit 12 and the boot procedure recording unit 13”; ¶114, “The boot procedure recording unit 13 holds a result of the judgment performed by the terminal state judgment unit 12 … and stores a boot state flag (boot state information) indicating the result of the judgment … When the boot state flag is "1", the boot state flag indicates that the result of the judgment is "at the beginning of a boot". In the same manner as this, when the boot state flag is "2", the boot state flag indicates that the result of the judgment is "in the middle of a boot". When the boot state flag is "3", the boot state flag indicates that the result of the judgment is "after the completion of a boot" which has different restriction levels and corresponds to different accessible terminal authentication programs).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Baribault, wherein the processor is configured to execute the second OS to receive authentication information from the server, and store the received authentication information in the external apparatus, as taught by Matsushima so as to provide a technique of verifying validity of an apparatus that accesses a recording device, in order to restrict access from an unauthorized apparatus to data in the recording device, especially to confidential data (¶3).
With respect to Claim 9, Baribault teaches a computer program product (¶89-90) comprising: a  memory (fig. 9, item 904) configured to store a plurality of instructions (¶82); and a processor (fig. 9, item 902; ¶80-81), wherein the instruction is executed by the processor to store data of a first operating system (OS) (¶32), a second OS (¶32), and a third OS (¶32) in a first area, a second area, and a third area of the memory (fig. 1, item 104: data store; fig. 9, item 904; ¶82-83; fig. 11, item 1108: client data store; ¶108, “The client(s) 1102 are operatively connected to one or more client data store(s) 1108 that can be employed to store information local to the client(s) 1102 (e.g., cookie(s) and/or associated contextual information)”).
Baribault does not mention a first memory configured to store a plurality of instructions and a second memory to store data of an operating system, respectively, and restrict access of the first OS to the data stored in the second area and access of the first OS and the second OS to the data stored in the third area, and authenticate the content based on the received authentication information based on execution of the third OS, and control the content to be processed, by receiving content from an external apparatus based on execution of the first OS, and receiving authentication information of the content the external apparatus based on execution of the second OS.
Matsushima teaches a computer program product (fig. 2, item 26; ¶109, “The terminal control program 26 is read by the electronic terminal 30 and performs various processing when the recording media 10 is inserted in the electronic terminal 30”) comprising: a first memory (fig. 2, item 11) configured to store a plurality of instructions (¶108, “the terminal side control unit stores a terminal control program 26”) and a second memory (fig. 3, items 45 and 46) to store data of an operating system (¶145; ¶148), respectively, and restrict access of the first OS (¶133, “at the beginning of a boot” ~ first OS) to the data stored in the second area (second area of Matsushima) and restrict access of the first OS and the second OS (¶133, “in the middle of a boot” ~ second OS) to the data stored in the third area (¶132, third area of Matsushima = first area of instant application, first area of Matsushima = third area of instant application), and authenticate the content based on the received authentication information based on execution of the third OS (¶133, “after the completion of a boot” ~ third OS), and control the content to be processed (¶265; ¶305-307), by receiving content from an external apparatus (fig. 1, item 1: server; ¶102) based on execution of the first OS (¶109; ¶249-250; ¶251), and receiving authentication information of the content the external apparatus based on execution of the second OS (¶265; ¶303).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computer program product of Baribault, such that a first memory is configured to store a plurality of instructions and a second memory is configured to store data of an operating system, respectively, and restrict access of the first OS to the data stored in the second area and access of the first OS and the second OS to the data stored in the third area, and authenticate the content based on the received authentication information based on execution of the (¶3).
With respect to Claim 10, claim 9 is incorporated, Baribault teaches wherein the instruction comprises executing a first module to generate a virtual apparatus by virtualizing the external apparatus (¶31, “hypervisor”), and accessing the external apparatus and the virtual apparatus by the first OS and the second OS (¶31, “a `hypervisor` is a software application that manages multiple OSs … The hypervisor can manage the system's memory, processor and other resources to allocate what each OS requires”).
With respect to Claim 11, Baribault teaches a method (fig. 3; ¶36; ¶43) of controlling a display apparatus (fig. 1, item 100: mobile device; fig. 9, item 900: portable device; ¶80; fig. 11, item 102: client device; ¶106, “clients can be hardware and/or software (e.g. computing devices)”; ¶27, “portable computing devices (e.g. smartphones)”), comprising: storing data of a first operating system (OS) (¶32), a second OS (¶32), and a third OS (¶32) in a first area, a second area and a third area of a memory (fig. 1, item 104: data store; fig. 9, item 904; ¶82-83; fig. 11, item 1108: client data store; ¶108, “The client(s) 1102 are operatively connected to one or more client data store(s) 1108 that can be employed to store information local to the client(s) 1102 (e.g., cookie(s) and/or associated contextual information)”), respectively.
 Baribault does not teach restricting access of the first OS to the data stored in the second area and access of the first OS and the second OS to the data stored in the third area; receiving content from an external apparatus based on execution of the first OS, and receiving authentication information of the content based on execution of the second OS; and authenticating the content based on the received authentication information based on execution of the third OS, and controlling the content ta be processed.
Matsushima teaches a computer program product (fig. 2, item 26; ¶109, “The terminal control program 26 is read by the electronic terminal 30 and performs various processing when the recording media 10 is inserted in the electronic terminal 30”) which is a method of controlling a displaying apparatus, comprising: storing data of an operating system in a memory (fig. 3, items 45 and 46; ¶145; ¶148), respectively, and restrict access of the first OS (¶133, “at the beginning of a boot” ~ first OS) to the data stored in the second area (second area of Matsushima) and restrict access of the first OS and the second OS (¶133, “in the middle of a boot” ~ second OS) to the data stored in the third area (¶132, third area of Matsushima = first area of instant application, first area of Matsushima = third area of instant application), receiving content from an external apparatus (fig. 1, item 1: server; ¶102) based on execution of the first OS (¶109; ¶249-250; ¶251), and receiving authentication information of the content based on execution of the second OS (¶265; ¶303); and authenticating the content based on the received authentication information based on execution of the third OS (¶133, “after the completion of a boot” ~ third OS), and controlling the content to be processed (¶265; ¶305-307).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Baribault, to comprise: restricting access of the first OS to the data stored in the second area and access of the first OS and the second OS to the data stored in the third area; receiving content from an external apparatus based on execution of the first OS, and receiving authentication information of the content based on execution of the second OS; and authenticating the content based on the received authentication information based on execution of the third OS, and controlling the content ta be processed, as taught by Matsushima so as to provide a technique of verifying validity of an apparatus that accesses a recording device, in order to restrict (¶3).
With respect to Claim 12, claim 11 is incorporated, Baribault teaches further comprising executing a first module to generate a virtual apparatus by virtualizing the external apparatus (¶31, “hypervisor”), and accessing the external apparatus and the virtual apparatus by the first OS and the second OS (¶31, “a `hypervisor` is a software application that manages multiple OSs … The hypervisor can manage the system's memory, processor and other resources to allocate what each OS requires”).
With respect to Claim 13, claim 12 is incorporated, Baribault teaches further comprising executing a second module to control execution among the first OS, the second OS, and the third OS (¶90, “rogram modules include routines, programs, components, data structures, etc., that perform particular tasks or implement particular abstract data types”; ¶98, program modules that are stored in RAM 1012). 
With respect to Claim 14, claim 11 is incorporated, Baribault teaches wherein the second OS comprises a device driver to access the external apparatus (¶86; ¶103; ¶108).
With respect to Claim 15, claim 11 is incorporated, Baribault teaches further comprising: communicating with a server (¶103; ¶108); and executing authentication information (¶8, “different levels of authentication can be associated with the respective boot levels”; ¶50).
Baribault does not explicitly teach executing the second OS to receive authentication information from the server, and storing the received authentication information in the external apparatus.
Matsushima teaches a computer program product (fig. 2, item 26; ¶109, “The terminal control program 26 is read by the electronic terminal 30 and performs various processing when the recording media 10 is inserted in the electronic terminal 30”) which is a method of controlling a displaying apparatus, comprising: storing data of an operating system in a memory (fig. 3, items 45 and 46; ¶145; ¶148), respectively, and restrict access of the first OS (¶133, “at the beginning of a boot” ~ first OS) to the data stored in the second area (second area of Matsushima) and restrict access of the first OS and the second OS (¶133, “in the middle of a boot” ~ second OS) to the data stored in the third area (¶132, third area of Matsushima = first area of instant application, first area of Matsushima = third area of instant application), receiving content from an external apparatus (fig. 1, item 1: server; ¶102) based on execution of the first OS (¶109; ¶249-250; ¶251), and receiving authentication information of the content based on execution of the second OS (¶265; ¶303); and authenticating the content based on the received authentication information based on execution of the third OS (¶133, “after the completion of a boot” ~ third OS), and controlling the content to be processed (¶265; ¶305-307); the method further comprising: executing the second OS to receive authentication information from the server (¶248-250), and storing the received authentication information in the external apparatus (¶250, “the server 1 includes the terminal state judgment unit 12 and the boot procedure recording unit 13”; ¶114, “The boot procedure recording unit 13 holds a result of the judgment performed by the terminal state judgment unit 12 … and stores a boot state flag (boot state information) indicating the result of the judgment … When the boot state flag is "1", the boot state flag indicates that the result of the judgment is "at the beginning of a boot". In the same manner as this, when the boot state flag is "2", the boot state flag indicates that the result of the judgment is "in the middle of a boot". When the boot state flag is "3", the boot state flag indicates that the result of the judgment is "after the completion of a boot" which has different restriction levels and corresponds to different accessible terminal authentication programs).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Baribault, further comprising: executing the second OS to receive authentication information from the server, and storing the received authentication information in the external apparatus, as taught by Matsushima so as to provide a technique of verifying (¶3).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baribault and Matsushima as applied to claims 5 and 15 above, and further in view of Silverstone (Pub. No.: US 2016/0078230 A1).
With respect to Claim 6, claim 5 is incorporated, Baribault and Matsushima combined do not teach wherein the authentication information is updated with new authentication information received from the server.
Silverstone teaches a system (fig. 1, item 100) that enables periodic backup of data; wherein the authentication information is updated with new authentication information received from the server (¶26; ¶72, “the hypervisor 220 communicates with the remote authentication server 130 to send modified data” = new authentication information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Baribault and Matsushima, wherein the authentication information is updated with new authentication information received from the server, as taught by Silverstone so as to maintain data for use or retrieval even in event of theft (¶72).
With respect to Claim 16, claim 15 is incorporated, Baribault and Matsushima combined do not teach further comprising updating the authentication information with new authentication information received from the server. 
Silverstone teaches a method (fig. 4; ¶55-56) and a system (fig. 1, item 100) that enables periodic backup of data; the method comprising: updating the authentication information with new (¶26; ¶72, “the hypervisor 220 communicates with the remote authentication server 130 to send modified data” = new authentication information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Baribault and Matsushima, further comprising updating the authentication information with new authentication information received from the server, as taught by Silverstone so as to maintain data for use or retrieval even in event of theft (¶72).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baribault and Matsushima as applied to claims 1 and 11 above, and further in view of Samsonv et al. (Pub. No.: US 2017/0140152 A1) hereinafter referred to as Samsonv.
With respect to Claim 8, claim 1 is incorporated, Baribault and Matsushima combined do not teach wherein the processor receives an interrupt request from each OS as divided into a virtual interrupt request and a physical interrupt request, and performs a process by executing OSs respectively corresponding to the virtual interrupt request and the physical interrupt request.
Samsonv teaches a display apparatus (fig. 1, item 102; ¶20) with a processor (¶23, “Executing a module refers to the running of (execution of) the instructions of the module by a processor or controller of the computing device 102”) configured to: store data of a first operating system (OS) (¶48, “(in situations in which there are multiple operating systems that could be started)” – stored on the computing device), a second OS (¶48, “(in situations in which there are multiple operating systems that could be started)” – stored on the computing device), and a third OS (¶48, “(in situations in which there are multiple operating systems that could be started)” – stored on the computing device) in a first area, a second area and a third area of a memory, respectively; wherein the processor receives an interrupt request from each OS as divided into a virtual interrupt request and a physical interrupt request (¶64, “during booting of the computing device, two public/private key pairs (e.g., different public/private key pairs) for a security boundary of the computing device are obtained”; ¶66, “Process 400 is an example process for operation of a security boundary”; ¶71, “the security boundaries can be implemented using one or more virtual machines”; ¶72, “The virtual machine manager can implement a virtual secure mode that makes multiple different virtual trust levels available to virtual processors of a virtual machine”; ¶75, “The interrupt subsystem refers to various different modules, programs, settings, and so forth for managing interrupts for the virtual processor. Separate interrupt subsystems are maintained for different virtual trust levels, allowing interrupts to be managed securely at one virtual trust level while preventing programs running at another”), and performs a process by executing OSs respectively corresponding to the virtual interrupt request and the physical interrupt request (¶76).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Baribault and Matsushima, wherein the processor receives an interrupt request from each OS as divided into a virtual interrupt request and a physical interrupt request, and performs a process by executing OSs respectively corresponding to the virtual interrupt request and the physical interrupt request, as taught by Samsonv so as to allow interrupts to be managed securely while preventing programs from running at another (¶75).
With respect to Claim 18, claim 11 is incorporated, Baribault and Matsushima combined do not teach further comprising receiving an interrupt request from each OS as divided into a virtual interrupt request and a physical interrupt request; and performing a process by executing OSs respectively corresponding to the virtual interrupt request and the physical interrupt request.
Samsonv teaches a method of controlling a display apparatus (fig. 1, item 102; ¶20) comprising: storing data of a first operating system (OS) (¶48, “(in situations in which there are multiple operating systems that could be started)” – stored on the computing device), a second OS (¶48, “(in situations in which there are multiple operating systems that could be started)” – stored on the computing device), and a third OS (¶48, “(in situations in which there are multiple operating systems that could be started)” – stored on the computing device) in a first area, a second area and a third area of a memory, respectively; further comprising receiving an interrupt request from each OS as divided into a virtual interrupt request and a physical interrupt request (¶64, “during booting of the computing device, two public/private key pairs (e.g., different public/private key pairs) for a security boundary of the computing device are obtained”; ¶66, “Process 400 is an example process for operation of a security boundary”; ¶71, “the security boundaries can be implemented using one or more virtual machines”; ¶72, “The virtual machine manager can implement a virtual secure mode that makes multiple different virtual trust levels available to virtual processors of a virtual machine”; ¶75, “The interrupt subsystem refers to various different modules, programs, settings, and so forth for managing interrupts for the virtual processor. Separate interrupt subsystems are maintained for different virtual trust levels, allowing interrupts to be managed securely at one virtual trust level while preventing programs running at another”), and performing a process by executing OSs respectively corresponding to the virtual interrupt request and the physical interrupt request (¶76).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Baribault and Matsushima, further comprising receiving an interrupt request from each OS as divided into a virtual interrupt request and a physical interrupt request; and performing a process by executing OSs respectively corresponding to the virtual interrupt request and the physical interrupt request, as taught by Samsonv so as to allow interrupts to be managed securely while preventing programs from running at another (¶75).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baribault and Matsushima as applied to claims 1 and 11 above, and further in view of Martel et al. (Patent No.: US 10,691,837 B1).
With respect to Claim 7, claim 1 is incorporated, Baribault and Matsushima combined do not teach wherein the processer is configured to store the received content in the first area, store the received authentication information in the second area, and decrypt and decode the content stored in the first area based on the authentication information stored in the second area.
Martel teaches a display apparatus (fig. 1, item 100; column 5, lines 30-31) with a processor configured to: store data of a first operating system (OS) (column 7, lines 11-19), and a second operating system (OS) (column 8, lines 13-16; column 9, lines 13-16), in a first area (fig. 1, item 152 relating to the first OS) and a second area (fig. 1, item 152 relating to the second OS) respectively; wherein the processer is configured to store the received content in the first area (column 29, lines 11-13), store the received authentication information in the second area (column 29, lines 13-19), and decrypt and decode the content stored in the first area based on the authentication information stored in the second area (column 29, lines 13-19).
Therefore it would have been obvious to a person or ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Baribault and Matsushima, wherein the processer is configured to store the received content in the first area, store the received authentication information in the second area, and decrypt and decode the content stored in the first area based on the authentication information stored in the second area, as taught by Martel so as to provide an updated technique for device security (column 1, lines 39-41).
 With respect to Claim 17, claim 11 is incorporated, Baribault and Matsushima combined do not teach further comprising: storing the received content in the first area, storing the received authentication information in the second area, and decrypting and decoding the content stored in the first area based on the authentication information stored in the second area.
Martel teaches a method of controlling (fig. 6) a display apparatus (fig. 1, item 100; column 5, lines 30-31) comprising: storing data of a first operating system (OS) (column 7, lines 11-19), and a second operating system (OS) (column 8, lines 13-16; column 9, lines 13-16), in a first area (fig. 1, item 152 relating to the first OS) and a second area (fig. 1, item 152 relating to the second OS) respectively; further comprising storing the received content in the first area (column 29, lines 11-13), storing the received authentication information in the second area (column 29, lines 13-19), and decrypting and decoding the content stored in the first area based on the authentication information stored in the second area (column 29, lines 13-19).
Therefore it would have been obvious to a person or ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Baribault and Matsushima, further comprising: storing the received content in the first area, storing the received authentication information in the second area, and decrypting and decoding the content stored in the first area based on the authentication information stored in the second area, as taught by Martel so as to provide an updated technique for device security (column 1, lines 39-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621        

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621